In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-284 CR

NO. 09-05-285 CR

____________________


KEVIN BERRY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 85428 and 92270




MEMORANDUM OPINION
	Kevin Berry was convicted of the offense of unauthorized use of a vehicle in Cause
No. 85428 and was convicted of possession of a controlled substance in Cause No. 92270.
Berry filed notices of appeal on June 24, 2005.  In each case, the trial court entered a
certification of the defendant's right to appeal in which the court certified that this is a
plea-bargain case, and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certifications have been provided to the Court of Appeals by
the district clerk.
	On July 1, 2005, we notified the parties that the appeals would be dismissed unless 
amended certifications were filed within thirty days of the date of the notices and made a
part of the appellate records.  See Tex. R. App. P. 37.1.  The parties have not identified
any issues unrelated to the appellant's convictions and the records have not been
supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								___________________________
								       CHARLES KREGER
									        Justice

Opinion Delivered August 10, 2005
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.